     Case: 1:19-cv-00475-MRB Doc #: 37 Filed: 05/08/20 Page: 1 of 5 PAGEID #: 431




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION

John Doe, et al.,

        Plaintiffs,

                v.                                      Case No. 1:19cv475

City of Cincinnati, et al.,                             Judge Michael R. Barrett


        Defendants.

                                    OPINION & ORDER

        This matter is before the Court upon Plaintiffs’ Motion for Partial Summary

Judgment (Doc. 35). The City has filed a Response in Opposition. (Doc. 36).

I.      BACKGROUND

        For purposes of the summary judgment motion, the facts are not in dispute. This

case arises out of an open meetings lawsuit filed against the City. As part of the lawsuit,

the private cell phones of City of Cincinnati councilmembers were copied by a firm called

Binary Intelligence. The City then produced certain text messages from the copies of the

cell phones. The City has retained the copies of the cell phones. Plaintiffs John Doe and

Jane Doe claim the cell phones contain their private information and communications.

Plaintiffs maintain that these texts, emails, and images are not public records and their

disclosure violates their constitutional rights.

        Plaintiffs now seek summary judgment on Claim One, based on their First

Amendment free speech rights, and Claim Three, based on their constitutional right of

privacy. Plaintiffs also seek permanent injunctive relief barring the City from disclosing

Plaintiffs’ constitutionally-protected communication as a public record.
      Case: 1:19-cv-00475-MRB Doc #: 37 Filed: 05/08/20 Page: 2 of 5 PAGEID #: 432




II.      ANALYSIS

         A. Standard of Review

         Summary judgment is appropriate “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). “The moving party has the burden of showing an absence of

evidence to support the non-moving party’s case.” Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). Once the moving party has met its burden of production, the non-moving

party cannot rest on his pleadings, but must present significant probative evidence in

support of his complaint to defeat the motion for summary judgment. Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248-49 (1986).

         B. First Amendment

         The Supreme Court has explained that it has been “long understood as implicit in

the right to engage in activities protected by the First Amendment a corresponding right

to associate with others in pursuit of a wide variety of political, social, economic,

educational, religious, and cultural ends.” Roberts v. U.S. Jaycees, 468 U.S. 609, 622,

104 S.Ct. 3244, 82 L.Ed.2d 462 (1984); see also Buckley v. Valeo, 424 U.S. 1, 15, 96

S.Ct. 612, 46 L.Ed.2d 659 (1976) (per curiam) (“The First Amendment protects political

association as well as political expression.”).

         While there is no dispute that Plaintiffs possess the right of association for the

purpose of engaging in political activity, it is not clear whether the First Amendment

protects their right to do so anonymously. The Sixth Circuit has upheld a requirement in

a city charter that contributors to local political campaigns publicly disclose their home

addresses. Frank v. City of Akron, 290 F.3d 813, 819 (6th Cir. 2002). The Sixth Circuit



                                              2
   Case: 1:19-cv-00475-MRB Doc #: 37 Filed: 05/08/20 Page: 3 of 5 PAGEID #: 433




held that the disclosure requirement did not violate the First Amendment. Id. The Sixth

Circuit found that the requirement did not unduly burden the contributors' right to

association because the requirement served a significant governmental interest of

providing an accountability mechanism to track campaign donors and safeguard against

corruption. Id.

        Here, the City argues that any burden on Plaintiffs’ right of association is

outweighed by the government’s interest in transparency mandated by the Ohio sunshine

laws.

        “Ohio's ‘Sunshine Law,’ R.C. 121.22, requires that public officials, when meeting

to consider official business, conduct those meetings in public.” TBC Westlake, Inc. v.

Hamilton Cty. Bd. of Revision, 81 Ohio St. 3d 58, 61, 689 N.E.2d 32, 34–35 (Ohio 1998)

(quoting State ex rel. Cincinnati Post v. Cincinnati, 76 Ohio St.3d 540, 542, 668 N.E.2d

903, 905 (Ohio 1996)). Plaintiffs have not articulated a basis for this Court to find that the

governmental interest served by Ohio’s Sunshine Law outweighs Plaintiffs’ right of

association in this instance. Therefore, Plaintiffs are not entitled to summary judgment

on Claim One, based on their First Amendment free speech rights.

        C. Right of Privacy

        “It is firmly established that individuals have a constitutionally protected right to

privacy.” Gutierrez v. Lynch, 826 F.2d 1534, 1539 (6th Cir. 1987) (citing Roe v. Wade,

410 U.S. 113, 93 S.Ct. 705, 35 L.Ed.2d 147 (1973); Griswold v. Connecticut, 381 U.S.

479, 85 S.Ct. 1678, 14 L.Ed.2d 510 (1965)).

        While a constitutional right to nondisclosure of certain types of private information

exists, not all disclosures of private information will trigger constitutional protection. Bloch



                                               3
   Case: 1:19-cv-00475-MRB Doc #: 37 Filed: 05/08/20 Page: 4 of 5 PAGEID #: 434




v. Ribar, 156 F.3d 673, 684 (6th Cir. 1998). The Sixth Circuit has set forth the following

two-step process for analyzing informational right-to-privacy claims: “(1) the interest at

stake must implicate either a fundamental right or one implicit in the concept of ordered

liberty; and (2) the government's interest in disseminating the information must be

balanced against the individual's interest in keeping the information private.” Id. (citing

J.P. v. DeSanti, 653 F.2d 1080, 1090 (6th Cir. 1981)). 1

       In this instance, it would appear that the privacy interest at stake and the

government’s interest are not at odds. The City agrees that the cell phones do contain

private, protected information which should never be subject to public records disclosure.

(Doc 36, PAGEID # 425). Accord State ex rel. Glasgow v. Jones, 119 Ohio St.3d 391,

396, 894 N.E.2d 686, 691 (Ohio 2008) (state representative’s text messages which did

not “document work-related matters” were not public records subject to disclosure under

the Ohio’s Public Records Act). To the extent that Plaintiffs claim that the release of

private, protected information violates their constitutional right of privacy, Plaintiffs are

entitled to summary judgment on Claim Three of their Complaint.

       Plaintiffs seek a permanent injunction barring the City from disclosing Plaintiffs’

constitutionally-protected communication as a public record. While Plaintiffs may not be

entitled to injunctive relief setting forth a blanket prohibition against the future release of

private, protected information, the procedural component of the Fourteenth Amendment's

Due Process Clause at a minimum requires that the City notify Plaintiffs of a request for


       1The    Sixth Circuit has recognized an informational-privacy interest of constitutional
dimension in only two instances: (1) where the release of personal information could lead to bodily
harm, and (2) where the information released was of a sexual, personal, and humiliating nature.
Lambert v. Hartman, 517 F.3d 433, 440 (6th Cir. 2008). Based on Plaintiff’s description of the
information contained on the cell phones, Plaintiffs would have an informational-privacy interest
which falls into the second category.

                                                4
       Case: 1:19-cv-00475-MRB Doc #: 37 Filed: 05/08/20 Page: 5 of 5 PAGEID #: 435




the information prior to its so that they may have the opportunity to invoke their

constitutionally protected rights to privacy. See Kallstrom v. City of Columbus, 136 F.3d

1055, 1067 (6th Cir. 1998).

          Accordingly, the City is hereby enjoined from releasing the private, non-City

communications of any person without the consent of the City Councilmembers with

whom he or she communicated.

III.      CONCLUSION

          Based on the foregoing, Plaintiffs’ Motion for Partial Summary Judgment (Doc. 35)

is GRANTED in PART and DENIED in PART. As a result of this ruling, Plaintiffs’ Motion

for Temporary Restraining Order (Doc. 6); the Joint Motion of City of Cincinnati and Brian

Shrive to Direct Plaintiffs to Reveal the Identities of Plaintiffs John Doe 1 and John Doe 2

(Doc. 7); and the City’s Motion to Dismiss (Doc. 24) are DENIED as MOOT.

          IT IS SO ORDERED.



                                                 /s/ Michael R. Barrett
                                           Michael R. Barrett
                                           United States District Judge




                                              5
